Citation Nr: 0409188	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether earned income received by the veteran's wife in 
calendar years 2001 and 2002 should be included as countable 
income for his initial award of improved pension benefits.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(the RO).


FINDING OF FACT

Earned income received by the veteran's wife for calendar 
years 2001 and 2002 is countable income for his initial award 
of improved pension benefits.


CONCLUSION OF LAW

The veteran's initial award of improved pension benefits was 
properly calculated based on the earned income received by 
his wife in 2001 and 2002.  38 U.S.C.A. §§ 1503(a), 1521(c) 
(West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(b), 3.260(d), 
3.262(a) & (b), 3.271(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that income which was earned by his 
spouse in 2001 and 2002 should not be countable for the 
purposes of calculating his VA pension.  He asserts that 
doing so would cause him financial hardship.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal, any duty to notify the veteran of the evidence needed 
to substantiate his claim or to assist him in developing the 
relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/duty to assist under the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law 
as mandated by statute and not the evidence is despositive of 
the claim"].  In the instant case, the pertinent facts are 
not in dispute; resolution of the veteran's appeal is 
dependent on interpretation of the statutes and regulations 
regarding countable annual income for pension purposes.  In 
this regard, the Court also has held that VA has no further 
duty to notify a claimant of the evidence needed to 
substantiate a claim, or to assist in obtaining evidence, if 
there is no reasonable possibility that any further 
assistance would aid in substantiating the claim.  See Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

In any event, the veteran has been provided notice of the 
provisions of the VCAA in a letter issued in July 2002.  In 
addition, general due process considerations have been 
observed in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2003).  Over the course of this appeal the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of this issue. 

The Board can identify no further development which is 
necessary or which would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

Pursuant to 38 U.S.C.A. § 1521(a) (West 2002), improved 
(nonservice-connected) pension is a benefit payable to a 
veteran of a period of war who is permanently and totally 
disabled from a non service-connected disability not the 
result of the veteran's willful misconduct, to be paid at 
different rates depending on the veteran's marital and 
dependency status, as increased from time to time under 
section 5312 of title 38, United States Code.  See Martin v. 
Brown, 7 Vet. App. 196, 198 (1994).  

For purposes 38 U.S.C. § 5312, a veteran shall be considered 
as living with a spouse even though they reside apart, unless 
they are estranged.  38 U.S.C.A. § 1521(h)(2) (West 2002).

Basic entitlement to improved pension exists if, among 
several factors, to include if a veteran's income is not in 
excess of the applicable maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23, as changed periodically and 
reported in the Federal Register.  See 38 C.F.R. 
§ 3.3(a)(3)(v) (2003).  The maximum rates for improved 
pension shall be reduced by the amount of the countable 
annual income of the veteran.  38 C.F.R. § 3.23(b) (2003).  
[The Board observes that the veteran's net worth is another 
factor for consideration under section 3.3(a)(3)(v), but this 
factor is not relevant here because the veteran reported no 
real or personal property assets or other ownership interests 
such as a farm or business in connection with his pension 
award, see 38 C.F.R. §§ 3.274, 3.275, and accordingly, the RO 
awarded him pension based solely on reported income from 
employment wages].

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions under 38 C.F.R. 
§ 3.272.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. 
§§ 3.260, 3.261, 3.262, 3.271(a) (2003).  Social Security 
Administration income is not specifically excluded under 
38 C.F.R. § 3.272, nor is the income of a spouse.  Such 
incomes are therefore included as countable income.  Medical 
expenses in excess of five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

In calculating the amount of the pension award, income 
limitations will be computed proportionately for the purpose 
of determining initial entitlement, or for resuming payments 
on an award which was discontinued for a reason other than 
excess income or a change in marital or dependency status.  A 
proportionate income limitation will be established for the 
period from the date of entitlement to the end of that 
calendar year.  The total amount of income received by the 
claimant during that period will govern the payment of 
benefits.  Income received prior to the date of entitlement 
will be disregarded.  38 C.F.R. § 3.260(d) (2003).

As of December 1, 2000, the MAPR for a married veteran was 
$12,186.00.  See 66 Fed. Reg. 16977 (March 28, 2001).  As of 
December 1, 2001, the MAPR for a married veteran was 
$12,516.00.  See 67 Fed. Reg. 36671 (May 24, 2002).  The MAPR 
as of December 1, 2002 for a married veteran was $12,692.00.  
See 68 Fed. Reg. 5342-45 (Feb. 3, 2003).

Factual Background

In August 2002, the RO granted the veteran entitlement to 
improved pension benefits based on a claim he filed for such 
benefits in August 2001.  The veteran was notified by letter 
in August 2002 that he would begin receiving $42.00 per month 
in pension benefits effective September 1, 2001, with that 
amount increasing to $70.00 a month beginning December 1, 
2001 due to a legislative increase.

The RO calculated the veteran's MAPR for the time period in 
question (from the September 1, 2001 effective date of the 
first payment) based on Income-Net Worth and Employment 
Statements (VA Forms 21-527) he filed in March 2002 and July 
2002.  His March 2002 statement indicated that he was married 
and that his wife made $900 per month ($10,800 per annum).  
He claimed no other assets or income from any source, to 
include stocks/bonds or real estate.  The statement he filed 
in July 2002 differed only slightly, with the one change 
being reflected in his wife's income (he reported she made 
$973 per month in employment wages, which adds up to $11,676 
per year).

In December 2002, the veteran filed a notice of disagreement 
as to the correct amount of his pension award.  He 
specifically indicated that his wife's income was "below the 
income bracket" and that he could not afford to pay bills, 
to include medical expenses.

In response to the above, the RO sent the veteran a letter in 
February 2003 asking him to clarify his wife's income for the 
calendar years 2001, 2002 and 2003.  In addition, the RO 
provided him a VA Form 21-8416 ("Medical Expense Report") 
to list any medical expenses he desired to claim as 
deductions from his income for purposes of his pension award.

The veteran responded to the RO's letter by submitting an 
Improved Pension Eligibility Verification Report (VA Form 21-
0516) in February 2003, which disclosed for the first time 
that he was still married but had been separated from his 
wife since December 6, 2002. With respect to income, he 
reported no other sources of income except employment wages 
from his wife in the total amount of $11,680.

There is of record a second VA Form 21-0516 prepared by the 
veteran, which although undated and unsigned was apparently 
received prior to issuance of the Statement of the Case (SOC) 
by the RO in May 2003, since it was mentioned in the SOC.  In 
the form, the veteran continued to indicate that he was 
married but separated from his wife; he reported no specific 
dollar amount in monthly support contributions for her.  He 
again reported no other income from any source.  He stated 
that he paid $246 in medical expenses on January 3, 2003.  
The veteran has not submitted any evidence regarding any 
other expenses he believes should be deducted from his 
reported income.

The RO issued a Statement of the Case in May 2003, which 
continued to deny the veteran's claim on the basis that his 
wife's earnings were considered countable income for pension 
purposes.  In May 2003, the veteran perfected his appeal, 
arguing that "I believe that the VA should not count my 
wife['s] income.  This cause[s] financial hardship".  The RO 
transferred this case to the Board for appellate review in 
May 2003.  No additional evidence or argument has since been 
submitted.  

Analysis

The sole issue before the Board is whether the earned income 
received by his wife from the effective date of the initial 
pension award (August 21, 2001) should be included as 
countable income for the veteran's award of improved pension 
benefits.  As to this issue, the law is clear.  All income 
from sources such as wages, salaries, earnings, bonuses from 
employers, etc., to include income from the veteran's spouse, 
will be included in calculating the veteran's MAPR.  See 
38 C.F.R. § 3.262 (2003).

As noted above, the MAPR for the period in question ranges 
from 12,186 to 12,692.  Regardless of which figure is used, 
the initial pension award amount calculated by the RO for 
calendar years 2001 and 2002 was based on the annual income 
for the veteran and his spouse received during that period, 
which in this case consisted solely of her earned income from 
wages, which the veteran variously reported as $10,800 (March 
2002), $11,676 (July 2002), and $11,680 (February 2003).  
Although the veteran did not dispute the RO's calculations, 
it appears that the RO correctly calculated the veteran's 
pension based on the income figures he provided from the 
effective date of the initial award (August 21, 2001) 
pursuant to proportionate income rule under 38 C.F.R. 
§ 3.260(d) [the RO's grant in August 2002 relied on the $973 
per month in income the veteran reported in July 2002, giving 
him a total income of $3,892 for the months of September-
December 2001, which deducted against a pro-rated MAPR over 
that same period totaling $4,062, averages out to a $42 per 
month payment from September 1, 2001, increasing to $70/month 
with the legislative change cited above].

Moreover, the fact that the veteran and his wife have 
recently separated does not alter the outcome.  Whether or 
not they are "estranged" within the meaning of 
38 U.S.C.A. § 1521(h)(2) is unclear at this point.  In any 
event, her income for calendar years 2001 and 2002 would be 
countable for purposes of his MAPR from the date of the 
initial award of pension, August 21, 2001, because they were 
living with each other up to that point in time.  See 38 
C.F.R. § 3.260(d).  

In essence, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to count 
his wife's earned income for improved pension purposes on the 
grounds that it causes financial hardship.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board has decided this case based on its application of 
this law to the pertinent facts, which are not in dispute.

[The Board observes in passing that financial hardship is an 
element in the standard of equity and good conscience, which 
may be considered as a factor in pension overpayment cases.  
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965(a)(3) (2003).  This case, however, does not 
involve any such overpayment of pension benefits.]

Accordingly, because the law is dispositive on the question 
of whether his wife's income is countable for pension 
purposes from the date of the initial award, the veteran's 
appeal must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional comments

The veteran has reported a change in his family situation, 
separation from his wife on December 6, 2002.  He also has 
reported the payment of medical expenses in the amount of 
$246 paid January 2003.  

The Board notes that the RO did not specifically address the 
veteran's recent separation from his wife and his payment of 
medical expenses.  When the Board addresses a matter not 
addressed by the agency of original jurisdiction, it must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the claimant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, this information does not 
impact the matter here under consideration, the calculation 
of the initial award of pension benefits.  The information 
provided by the veteran post-dates such initial award.  The 
outcome of the case would not change even if the additional 
information provided by the veteran were to be specifically 
considered by the RO.  

The information recently provided by the veteran may, 
however, necessitate recalculation of his current pension 
rate under 38 C.F.R. § 3.260(f).  The additional information 
is therefore referred to the RO for appropriate 
consideration.


ORDER

Earned income received by the veteran's wife for calendar 
years 2001 and 2002 is countable income for his initial award 
of improved pension benefits.  The appeal is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



